Title: To Alexander Hamilton from James McHenry, 20 [September] 1792
From: McHenry, James
To: Hamilton, Alexander



My dear Hamilton.
[Baltimore] 20th [September] 1792

I have been confined by a fever to my bed ⟨for⟩ 17 days. Yesterday and to-day I have sat up a little. I have just recd your letter of the 10th Ulto. which arrived du⟨ri⟩ng the hight of my illness after having gone to Fayettville in N. Carolina and back to Philada.
I expect a visit from Bishop Carroll on his return to Balt. which may be next week. I have thought if I shewed him a paragraph in your letter it might have its use; I have therefore delayed destroying it till I hear from you. The paragph is. “Your project with regard to the Presidency, in a certain event, will I believe not have an opportunity of being executed. Happily for the public tranquility the present incumbent after a serious struggle inclines, if I mistake not, to submit to another election. ⟨If it⟩ turns out otherwise I say unequivocally—I will co-operate in running the gentleman you mention as one of the two who are to fill the two great offices. Which of the two may turn up first or second must be an affair of some casualty as the constitution stands. My real respect and esteem for the character brought into view will assure him my best wishes in every event”. Instruct me.
Send me Perry’s letter. Adieu. If I should get to heaven before you I shall remember you. I must go to bed.
Yours affy
James McHenry
